Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 11-15 in the reply filed on 5/6/2022 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: Figure 3A has the numeral “30”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Claim 2, line 3: amend “a range of” to “the first temperature range of”
Claim 12, line 2: amend “a temperature” to “the temperature”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 2015/0352638 A1, hereinafter “Steiner”) in view of Kim et al. (US 2017/0130669 A1, hereinafter “Kim”) and Kobayashi et al. (US 4608317, hereinafter “Kobayashi”).

Regarding claims 1, 2, 3, 11, and 12, Steiner teaches a method for producing a vane for a rotary vane pump and a rotary vane pump, where the method includes pressing a powder mixture to form a green body, sintering the green body in a sintering furnace to form a sintered part with an austenitic structure, and quenching the sintered part within the sintering furnace down to a temperature below the martensite start temperature of the sintered part to harden the sintered part (Steiner, [0006-0009]). Steiner also teaches that the powder mixture comprises, in wt.%, 0.2-3.0% C, 0-3.0% Cr, 0.2-4.0% Mo, 0-1.0% Mn, and Fe as the balance (Steiner, [0055-0063]). Moreover, Steiner teaches that the quenching is performed down to a temperature of 100-300°C, with a cooling rate of 0.85-5.0°C/second, preferably 0.85-2.0°C/second, i.e., rapid cooling (Steiner, [0044] and [0047]). 

The pressing of the powder mixture having the above composition into a green body of Steiner corresponds to preparing a molded body for the slide of the variable oil pump using prealloy powder including, in percent (%) by weight of the entire composition, 0.45 to 0.55% of carbon (C), 2.8 to 3.2% of chromium (Cr), 0.45 to 0.55% of molybdenum (Mo), 0.35 to 0.5% of manganese (Mn), and the remainder of iron (Fe) and inevitable impurities of claims 1 and 11 of the present invention. Sintering the green body in a sintering furnace to form a sintered part of Steiner corresponds to preparing a sintered body by sintering the molded body of claim 1 and sintering the molded body to form a sintered body of claim 11 of the present invention. The quenching the sintered part of Steiner corresponds to rapidly cooling the sintered body when the first temperature range is reached of claim 1 and rapidly cooling the sintered body such that the sintered body reaches a range of 200 to 350°C at a cooling rate of 2 to 3°C/s of claims 3 and 11 of the present invention. Cooling the sintered part within the sintering furnace of Steiner corresponds to performing a furnace cooling on the sintered body of claims 2 and 12 of the present invention. 

While Steiner teaches that the quenching may also be performed at different temperatures using one or more of, direct air blowing, water, and/or oil quenching (Steiner, [0049]), Steiner does not explicitly disclose (a) slowly cooling the sintered body such that a temperature of the sintered body reaches a first temperature range; and rapidly cooling the sintered body when the first temperature range is reached or (b) the prealloy powder includes 0.1 to 0.25% of sulfur.

With respect to difference (a), Kobayashi teaches a method for manufacturing a material sheet for metal sintered body, wherein after sintering at a temperature of 1100-1180°C, preferably 1160°C, the sintered body is cooled in a multi-step cooling zone, where the cooling zone has a first cooling zone from the sintering temperature to approximately 800°C, i.e., passes through 830-870°C, at a cooling rate of 2°C/minute, i.e., 0.033°C/sec or slow cooling, and then passed to the next cooling zone (Kobayashi, Column 7, line 37-Column 8, line 6 and Figure 3).
As Kobayashi expressly teaches, the first cooling zone is a stabilized zone under high temperature in which thermal stimulation is avoided as much as possible and the slow cooling speed reduces the occurrence of cracking in the sintered body (Kobayashi, Column 7, line 67-Column 8, line 6).
Steiner and Kobayashi are analogous art as they are both drawn to a metal powder sintering method to form a sintered body (Steiner, Abstract; Kobayashi, Abstract).
In light of the motivation to use a multi-step cooling process after sintering, with a slow cooling step first as taught in Kobayashi above, it therefore would have been obvious to one of ordinary skill in the art to do a slow cooling step prior to the quenching step of Steiner in order to stabilize the sintered body and reduce the occurrence of cracking (Kobayashi, Column 7, line 67-Column 8, line 6), and thereby arrive at the present invention.
The first cooling zone of Kobayashi corresponds to slowly cooling the sintered body such that a temperature of the sintered body reaches a first temperature range of claim 1 and cooling the sintered body such that a temperature of the sintered body reaches a temperature between 830 and 870°C of claims 2 and 11 of the present invention.

With respect to difference (b), Kim teaches an alloy powder composition for a connecting rod including 0.2 wt.% or less of sulfur (Kim Abstract and [0028]).
As Kim expressly teaches sulfur bonds with manganese to form a MnS inclusion, which increases fatigue strength (Kim, [0029]).
 Steiner, Kobayashi, and Kim are analogous art as they are all drawn to a metal powder sintering method to form a sintered body (Steiner, Abstract; Kobayashi, Abstract; Kim, [0041]).
In light of the motivation to include 0-0.2 wt.% of sulfur in the alloy powder composition as taught in Kim above, it therefore would have been obvious to one of ordinary skill in the art to add sulfur to the composition of Steiner in view of Kobayashi in order to form MnS inclusions which increase fatigue strength (Kim, [0029]), and thereby arrive at the present invention.

While Steiner teaches that the method of manufacture is for making a vane for a rotary pump (Steiner, Abstract), Steiner also teaches the rotary pump which includes a control ring, i.e., slide of a variable oil pump, which is contacted with the vanes (Steiner, [0161]). It would have been obvious to one of ordinary skill in the art to use the same method of forming the vanes as for forming the control ring because the final parts are contained within the same pump system and therefore exposed to the same environment and would require similar properties. 


Regarding claims 6 and 15, given that the alloy composition and the method of forming the sintered body of Steiner in view of Kobayashi and Kim are substantially identical to the alloy composition and the method of forming the sintered body as used in the present invention, as set forth above, it is clear that the sintered body would intrinsically have an overall density of 6.85-6.95 g/cm3 as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	








Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kim and Kobayashi as applied to claims 1 and 11 above, and further in evidence of Narasimhan, Kalathur, Sintering of powder mixtures and the growth of ferrous powder metallurgy, Materials Chemistry and Physics, January 2001 (hereinafter “Narasimhan”).

Regarding claims 4 and 13, Steiner also teaches that the sintering occurs within a temperature range of 1050-1300°C, preferably within a range of 1100-1150°C (Steiner, [0040-0042]). Moreover, when sintering iron based alloy premixtures, the hold times are typically from 15-30 minutes but on occasion may be as long as an hour or more, as evidenced by Narasimhan (Narasimhan, pg. 4, paragraph 2). The sintering time and temperature of Steiner as evidenced by Narasimhan corresponds to wherein preparing the sintered body comprises preparing the sintered body by sintering the molded body at a sintering temperature of 1110 to 1160°C for 25 to 35 minutes of claims 4 and 13 of the present invention. 





Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kim and Kobayashi as applied to claims 1 and 11 above, and further in view of Delarbre, P. and Hornof, B., Influence of the Sintering Conditions on the Properties of PM Materials, International Journal of Metallurgy and Metal Physics, pg. 1-8, April 30, 2018 (hereinafter “Delarbre”).
Regarding claims 5 and 14, while Steiner in view of Kim and Kobayashi teach sintering the green body (Steiner, [0006-0008]), Steiner, Kim and Kobayashi do not explicitly disclose wherein preparing of the sintered body comprises preparing the sintered body using gas in which nitrogen gas is mixed with hydrogen gas in a nitrogen-to-hydrogen ratio of 8:2 to 9:1.
With respect to the difference, Delarbre teaches that sintering atmospheres in the furnace generally consist of a gas mixture of nitrogen and hydrogen, where the mixture usually contains 10-30% of hydrogen, i.e., a 1:9 to 3:7 ratio of hydrogen to nitrogen (Delarbre, pg. 1, Column 2, paragraph 1 and pg. 2, Column 1, paragraph 2).
As Delarbre expressly teaches the sintering atmosphere is used to protect the powder compacting particles during the sintering and when nitrogen and hydrogen are specifically used to protect ferrous products from oxidation during the sintering cycle (Delarbre, pg. 1, Column 1, paragraph 3-Column 1, paragraph 1). 
Steiner, Kim, Kobayashi, and Delarbre are analogous art as they all drawn to a metal powder sintering method to form a sintered body (Steiner, Abstract; Kobayashi, Abstract; Kim, [0041]; Delarbre, Abstract).
In light of the motivation to use a nitrogen-hydrogen gas mixture during sintering as taught in Delarbre above, it therefore would have been obvious to one of ordinary skill in the art to using the nitrogen-hydrogen gas mixture during the sintering process of Steiner in view of Kim and Kobayashi in order to protect the powder compacting particles during the sintering, specifically to protect ferrous products from oxidation during the sintering cycle (Delarbre, pg. 1, Column 1, paragraph 3-Column 1, paragraph 1), and thereby arrive at the present invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        5/19/2022